VAUGHN, Judge.
Plaintiff seeks to recover judgment against defendant, her brother, for $1,500.00.
Plaintiff offered evidence tending to show that defendant purchased certain real estate from Mobil Oil Corporation. As part of the consideration from defendant, he obligated himself to remove a building from other lands of Mobil within thirty days. He purported to sell the building to plaintiff for $1,500.00. *113Defendant did not disclose to plaintiff that he had no right to the building unless it was removed from Mobil’s land within thirty days. Neither plaintiff nor defendant removed the house within thirty days and Mobil subsequently arranged for someone else to remove the building.
Defendant’s evidence tended to show that plaintiff bought the building with full knowledge that it had to be removed within thirty days.
The court, sitting without a jury, found the relevant facts in favor of plaintiff and entered judgment against defendant for $1,500.00, with interest. The evidence supports those findings of facts and the facts so found support the judgment.
Affirmed.
Judges Martin and Arnold concur.